
	
		I
		111th CONGRESS
		1st Session
		H. R. 1609
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Kind (for himself
			 and Mr. Flake) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Food Security Act of 1985 to require the
		  Administrator of the Internal Revenue Service to verify income for purposes of
		  determining the eligibility of persons for certain Department of Agriculture
		  payments and benefits, and for other purposes.
	
	
		1.Amendments to require new
			 penalties and Administrator verification of eligibility for subsidy
			 programs
			(a)Addition of
			 repayment penaltySection
			 1001B of the Food Security Act of 1985 (7 U.S.C. 1308–2) is amended—
				(1)in subsection (b),
			 by striking the Secretary may for a period not to exceed 5 crop years
			 deny the issuance of payments to the person or legal entity. and
			 inserting the Secretary shall for a period not less than 5 years, or
			 permanently, deny the issuance of payments to the person or legal entity.
			 ;
				(2)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
				(3)after subsection
			 (b), by inserting the following new subsection:
					
						(c)RepaymentIf a person or legal entity is determined
				under subsection (d) of section 1001D to be ineligible for benefits or
				payments, the person or legal entity shall reimburse the Secretary for the full
				amount of any benefit or payment described in subsection (b) of such section
				that the person or legal entity has already received while the person or entity
				was ineligible.
						.
				(b)Addition of
			 income verification and enforcement proceduresSection 1001D of the Food Security Act of
			 1985 (7 U.S.C. 1308–3a) is amended by striking subsection (d) and inserting the
			 following new subsection:
				
					(d)Income
				verification and enforcement
						(1)Submission to
				AdministratorWithin 30 days
				after receiving an application from a person or legal entity for a benefit
				described in subsection (b), the Secretary shall request the Administrator of
				the Internal Revenue Service (referred to in this subsection as the
				Administrator) to verify the average adjusted gross income,
				average adjusted gross farm income, and average adjusted gross nonfarm income
				of the person or legal entity. The request for verification shall include the
				following:
							(A)The name of the
				person or legal entity.
							(B)The social security number or employer
				identification number of the person or legal entity.
							(C)Any other information that the Secretary
				determines to be relevant in assisting the Administrator in verifying the
				average adjusted gross income, average adjusted gross farm income, and average
				adjusted gross nonfarm income of the person or legal entity.
							(2)Administrator
				determination and denial of benefits
							(A)Administrator
				determinationNot later than
				30 days after the receipt of a verification request under paragraph (1) or a
				request of redetermination under paragraph (3), the Administrator shall—
								(i)determine whether the average adjusted
				gross income, average adjusted gross farm income, and average adjusted gross
				nonfarm income of the person or legal entity is within the applicable
				limitations established under subsection (b); and
								(ii)notify the
				Secretary of the results of such determination.
								(B)Denial of
				benefitsSubject to paragraph
				(3), if the Administrator determines under subparagraph (A) that a person or
				legal entity does not comply with the applicable limitations set forth in
				subsection (b), the Secretary shall deny the issuance of applicable payments
				and benefits specified in subsection (b) to the person or legal entity, under
				similar terms and conditions as described in section 1001B.
							(3)Farm Service
				Agency reconsideration for ineligible applicants
							(A)Submission of
				evidence to Farm Service AgencyA person or legal entity subject to denial
				of benefits under paragraph (2) may request a reconsideration of the denial by
				the Farm Service Agency office serving the location in which the person or
				legal entity resides or operates. The person or legal entity shall submit
				evidence, accompanied with a certification by a certified public accountant, to
				support the claim that the person or legal entity satisfies the income
				eligibility requirements under subsection (b).
							(B)Submission of
				evidence to AdministratorIf
				the Farm Service Agency determines that the claim of the person or legal entity
				is supported by the evidence submitted under subparagraph (A), the Secretary
				shall submit the evidence to the Administrator for a second determination under
				paragraph (2)(A).
							(C)Time
				requirementThe Farm Service Agency shall make the determination
				in subparagraph (B) within 30 days after the date on which the person or legal
				entity submits the evidence under subparagraph (A).
							(4)Limitation on
				redeterminationA person or
				legal entity may not apply for more than one redetermination, as described
				under paragraph (3), a calendar year.
						.
			
